     Case 1:18-cr-20136-FAM Document 60 Entered on FLSD Docket 11/02/2018 Page 1 of 1

                                        M IN UTE O RDER                                                      Page 6

                                M agistrate Judge Edw in G .Torres
                    King Buildingcourtroom 10-5                             Date:11/2/2018 Time:2:00p.m.
Defendant: LEW ISRICHARD BENNEU         J#:16483-104            Case#: 18-20136-CR-MORENO(s)
AUSA:KirkLunkenheim er                               Attorney: Vanessa Chen
Violation:INVOLUNTARYMANSLAUGHTERWITHINTHESPECIAL             Surr/ArrestDate:           Y0B:1977
         M ARITIM E AND TERRI
                            TORIALJURISDICTION OFTHE U.S.

Proceeding: Arraignment/W aiverofIndictment         CJA Appt:
Bond/PTD Held:C Yes C No         Recom mended Bond:
Bond Setat:                                                          Co-signed by:
 rr-lsurrenderand/ordonotobtainpassports/traveldocs                       Language: ENG LISH

 r ReporttoPTSas directed/or       x'saweek/monthby                        Disposition'
                                                                                      .                               I
   phone:      x'saweek/monthinperson                                      w AjvERofIndictmentexecuted          .

    Random urine testing by Pretrial                                                                                  j
 r- Services                                                               DefendantArraigned                         i
     Treatm entas deem ed necessary                                                                                   I
 nr Refrainfrom excessiveuseofalcohol                                       qeading of
                                                                                          RKpfpa      l>V             I
 C   Participate in m entalhealth assessm ent& treatm ent                   NotGull
                                                                                  ty plea entered
                                                                             ury ra   e
 f-- Maintainorseekfulltimeemployment/education
                        -
                                                                            gtandlngni
                                                                                     scovel orierrequested            I
 r- Nocontactwithvictims/witnesses,exceptthroughcounsel                                                               !
 f'- No firearm s                                                                                                     .
 Nr Nottoencumberproperty
 r   M ay notvisittransportation establishm ents                                                                      :
 C HomeConfinement/ElectronicMonitoringand/or
   curfew         pm to          am,paidby                                                                            i
 r Allowances:M edicalneeds,courtappearances,attorney visits,
   religious,em ploym ent
 r   Travelextended to:                                                     Tim efrom todayto          excluded
 RC Other:                                                                  fromSpeedyTrialClock
NEXT EOURT APPEARANCE   Date:           Tim e:              Judge:                          Plate:
ReportRE Counsel:
PTD/BondHearing:
Prelim/Arraign orRemoval:
StatusConference RE:
D.A.R.14:03:47                                                   Tim e in Court:2
                                 s/Edwin G.Torres                                          M agistrateJudge
